Citation Nr: 0010423	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-47 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
Asperger's disorder, formerly diagnosed as schizophrenia.

2.  Entitlement to VA vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was remanded by the Board for further development in 
October 1997.  While the case was in remand status, the 
service-connected disability was reclassified as Asperger's 
disorder, based on evidence demonstrating that the earlier 
diagnosis of schizophrenia was in error and that Asperger's 
disorder is the correct diagnosis.  The case was returned to 
the Board in March 2000.  

The Board notes that in December 1999, the RO received a VA 
Form 9 from the veteran in which he marked boxes indicating a 
desire to appear for a personal hearing before the Board.  
However, the veteran went on to state that he had already 
appeared before a Member of the Board in July 1997 and that 
he was attaching an optional response to the RO's November 
1999 supplemental statement of the case.  Moreover, in a 
January 2000 submission, the veteran affirmatively stated 
that he did not request a hearing at the RO and that he 
already had his hearing in Washington, DC.  Accordingly, the 
Board will proceed with appellate review of the claims.

The issue of entitlement to VA vocational rehabilitation 
services will be addressed in the remand at the end of this 
action.





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim decided herein has been obtained.

2.  The veteran's psychiatric disability, currently diagnosed 
as Asperger's disorder, is manifested by a flattened affect, 
marked impairment in the use of multiple nonverbal behaviors, 
failure to develop appropriate peer relationships, a lack of 
sharing of enjoyment, restricted repetitive and serial type 
behaviors and interests, impairment in independent thinking, 
and lack of social reciprocity; the disorder is productive of 
considerable social and industrial impairment,


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for psychiatric 
disability currently diagnosed as Asperger's disorder and 
previously diagnosed as schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9310 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating for psychiatric disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Factual background

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
disability.  

Service connection for schizophrenia was granted in a January 
1978 rating decision.  The RO assigned a 100 percent 
disability rating.  The RO reduced the veteran's rating to 70 
percent in an October 1980 rating decision.  The veteran's 
disability rating was then again reduced to 30 percent 
disabling in a September 1989 rating decision.  The 30 
percent rating has remained in effect since then.  As 
discussed above, the service-connected disability was 
recently reclassified as Asperger's disorder.

The veteran filed his current claim for an increased rating 
for his psychiatric disability in October 1993.  

Medical evidence for the appeal period includes a May 1993 
letter from a Professor of Psychiatry at the Michigan State 
University.  Therein, the professor stated that the veteran's 
history and clinical features suggested the possibility of an 
undiagnosed pervasive developmental disorder.  The professor 
reported that although the veteran's overall intellectual 
functioning was within the average range, he possessed 
rigidity in thinking and behavior, as well as weakness in 
specific cognitive areas.  Further tests to rule out Autism 
were suggested to the consulting physician.

Also of record is a June 1993 report from an Assistant 
Professor in the Michigan State University Department of 
Psychiatry.  In that report, the professor traced the 
veteran's early developmental and family history.  Mental 
status examination showed that the veteran exhibited little 
facial expression and spoke in a monotone and in monosyllabic 
sentences.  His affect was flat and there was little range of 
expression in his voice.  He was alert and oriented, and he 
denied symptoms of a thought disorder or psychosis.  The 
examiner diagnosed pervasive developmental disorder (not 
otherwise specified) in accord with the third edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM 
III).  The professor stated that the veteran exhibited 
distress over changes and trivial aspects of his environment, 
as well as a markedly restricted range of interests.  The 
professor concluded that the veteran appeared to meet the 
criteria for a diagnosis of Asperger's disorder.  He 
explained that individuals with this disorder were highly 
functioning autistics.  The report went on to state that the 
veteran's high level of functioning indicates that he may be 
able to work in a highly structured environment.  However, 
the professor was of the opinion that the veteran was not 
capable of living in an independent living situation, and 
instead required a very structured living situation.  It was 
felt that the veteran was capable of most of the activities 
of daily living, as well as many structured repetitive tasks.  

In a July 1993 a private psychologist, opined that the 
veteran had an autistic disorder and that he would benefit 
from involvement in a structured work setting.  The veteran 
was referred to Michigan Rehabilitation services for work 
options.  

The veteran underwent A VA examination for mental disorders 
in December 1993.  On that occasion, he reported that he was 
hospitalized for four months while in the Air Force and 
another four months at a VA facility in 1978; he was 
prescribed medications and outpatient therapy for one to two 
years following the hospitalizations.  He stated that he had 
not received psychiatric medications or been hospitalized for 
psychiatric disability since.  The examiner reported that the 
veteran had not been able to find work since leaving service.  
The veteran's primary complaint was his frustration with 
inability to enroll in vocational rehabilitation services 
through VA.  He reported enjoying social activities such as 
baseball, football, and going to the movies.  He reported 
performing various jobs around his parents house where he 
lived.  The veteran denied any history of auditory or visual 
hallucinations, paranoid ideation, ideas of reference, or 
delusions.  The veteran denied having a depressed mood, 
anhedonia, sleep difficulties, appetite disturbance, fatigue, 
or suicidal ideation.  On objective examination, the 
veteran's affect was flat, his speech was monotonous, and 
there was a paucity of speech.  The veteran was alert and 
oriented in all spheres.  His abstraction ability, judgment, 
and memory appeared normal.  The examiner recommended 
neuropsychiatric testing.  The examiner diagnosed probable 
chronic schizophrenia of the undifferentiated type.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.

The veteran also underwent private psychological evaluation 
in March 1994.  In their report, the examiners reviewed the 
veteran developmental and family history and then analyzed 
psychological testing data.  They concluded that the veteran 
was functioning in the mid-average range of intelligence, 
with strong potential for further education.  Social contact, 
however, was still deemed to be a difficult problem for the 
veteran.  The examiners diagnosed an autistic disorder.  The 
prognosis was stated to be fair.  The examiners opined that 
the veteran's developmental disability may manifest itself in 
severely diminished social skills that may limit his ability 
to interact in an employment situation.  

VA neuropsychiatric testing for vocational rehabilitation 
purposes was performed in April 1994.  In the summary and 
conclusions section of their report, the examiners stated 
that testing showed that the veteran has not undergone a 
decline in cognitive functioning and that he possessed 
average intellectual potential consistent with academic 
achievement, memory, executive functioning, social judgment, 
and abstract reasoning.  They concluded that the veteran was 
mildly depressed and somewhat passive, indicating that he may 
have some difficulty in social situations.  However, the 
examiners reported that given the lack of serious cognitive 
and emotional difficulties vocational rehabilitation was to 
be pursued.  

Also of record is a May 1994 letter from the Chairman of the 
Department of Psychiatry at the Willford Hall Medical Center, 
Department of the Air Force.  After reviewing the veteran's 
records, the physician opined that the initial diagnosis of 
simple schizophrenia was correct and that coexisting autism 
may be an unlikely possibility.

At his July 1997 personal hearing before the undersigned 
Member of the Board, the veteran testified that he had spent 
a majority of the time since his separation from service 
living at home with his parents and not working.  He did 
state however that he had recently secured part-time 
employment.  He testified that he had been unable to complete 
school due to his psychiatric impairment and that this 
disability has affected his ability to work.  He reported 
that he spends a large amount of time reading in the library 
and has no friends. 

In accordance with the Board's October 1997 remand, the 
veteran underwent a VA examination for mental disorders in 
February 1999.  The veteran reported that he was currently 
employed as a part-time county clerk and that he was sleeping 
adequately and his mood was stable.  He denied suicidal 
thoughts and expressed no apparent difficulties with anxiety.  
The examiner conducted an extensive review of the veteran's 
records.  

Mental status examination revealed that the veteran made 
adequate eye contact and was logical and sequential in 
answering the examiner's questions.  Some of his behaviors 
were stereotypic, and he sat quietly in the chair.  The 
veteran denied homicidal and psychotic ideations.  The 
veteran was alert and oriented.  His mood was fine, but his 
affect was blunted.  Short-term memory was intact and his 
concentration was good.  

In his diagnostic formulation, the examiner opined that the 
previous diagnosis of simple schizophrenia was a misdiagnosis 
and that Asperger's disorder (a form of autism) is the 
correct diagnosis.  Salient features of the disorder 
manifested by the veteran included marked impairment in the 
use of multiple nonverbal behaviors, failure to develop 
appropriate peer relationships, a lack of sharing of 
enjoyment, and lack of social reciprocity.  He also exhibited 
restricted repetitive and serial type behaviors and 
interests.  The examiner opined that because of his 
Asperger's disorder and social functioning difficulties, the 
veteran would have difficulty with transition to independent 
living and full-time employment; predictable and highly 
structured employment was deemed to hold the greatest 
potential for the veteran.  The VA examiner diagnosed 
Asperger's disorder and assigned a GAF score of 75.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The veteran's disability may be 
rated as analogous to dementia due to an unknown cause.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1998)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97. 

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Prior to revision, the Rating Schedule provided that dementia 
due to an unknown cause, was to be rated based upon overall 
social and industrial impairment.  A 30 percent rating is 
warranted if psychoneurotic symptoms are productive of 
definite social and industrial impairment; a 50 percent 
rating is warranted if psychoneurotic symptoms are productive 
of considerable social and industrial impairment; a 70 
percent rating is warranted if psychoneurotic symptoms are 
productive of severe social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9310 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

Review of the evidence of record discloses that the veteran 
is currently working in a part-time capacity as a county 
clerk, and although he engages in limited social activities, 
the veteran does mingle at work and visits with a friend in 
Colorado.  The VA physician assessing the veteran in December 
1993 assigned a GAF score of 55, while diagnosing 
schizophrenia.  A GAF score within the range of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  However, the most recent VA psychiatric 
examination of the veteran revealed a GAF score of 75.  A GAF 
score within the range 71-80 is indicative of transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.

However, despite the recent high GAF score, the Board notes 
that multiple examiner's who have diagnosed Asperger's 
disorder have commented upon the need for the veteran to work 
in a highly structured work environment.  The record 
demonstrates that the veteran's ability to adapt to changes 
is impaired and that he is not suitable for employment 
requiring independent thinking of significant social 
interaction.  Therefore, the Board is of the opinion that 
social and industrial impairment resulting from the 
disability more nearly approximates considerable than 
definite.  Accordingly, the disability warrants a 50 percent 
rating under the former criteria.

The Board, however, is not of the opinion that a rating in 
excess of 50 percent is warranted for the veteran's 
Asperger's disorder.  The veteran is currently able to work 
part-time, and his social interactions at work have been 
reported to be adequate.  Moreover, neuropsychiatric 
examiners assessing the veteran in April 1994 for vocational 
rehabilitation purposes were of the opinion that vocational 
rehabilitation should be pursued given the veteran's lack of 
cognitive and emotional impairment.  Moreover, at his 
February 1999 VA examination the veteran was found to have an 
intact short-term memory and good concentration.  In 
addition, the April 1994 neuropsychiatric testing showed that 
veteran had not incurred any decrease in cognitive 
functioning and that he possessed average intellectual 
potential consistent with academic achievement, memory, 
executive functioning, social judgment, and abstract 
reasoning.  Under these circumstances, the Board concludes 
that the social and industrial impairment from the disability 
does not more nearly approximate severe than moderate.

Accordingly, the Board concludes that a 50 percent disability 
rating for the disability is warranted under the former 
criteria. 

New psychiatric rating criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9310, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Although the veteran has an impaired ability to establish and 
maintain effective social relationships and requires a 
structured work setting, his psychiatric symptoms do not 
include suicidal ideations; illogical, obscure, or irrelevant 
speech; continuous panic or depression; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance.

The record reflects that has been found to speak in a 
monotone.  A paucity of speech has also been noted.  However, 
at his most recent VA examination, he made adequate eye 
contact and he was able to answer the examiner's questions in 
a logical and sequential manner.  Moreover, his short-term 
memory and concentration were intact and he manifested no 
problems with respect to abstract thought and judgment.  
Although the veteran is deemed to be socially limited, he 
does maintain a long-distance relationship with at least one 
friend and he has a good relationship with his parents and 
people at work.  

Therefore, the Board concludes that the degree of disability 
does not more nearly approximate the criteria for a 70 
percent rating than those for a 50 percent rating.  
Accordingly, the disability does not warrant a rating in 
excess of 50 percent under the new rating criteria.



ORDER

Entitlement to 50 percent rating for psychiatric disability 
currently diagnosed as Asperger's disorder and previously 
diagnosed as schizophrenia is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.


REMAND

In its October 1997 remand, the Board noted that the veteran 
had not undergone an evaluation deemed necessary to determine 
the feasibility of his vocational rehabilitation.  At his 
July 1997 personal hearing before the undersigned Member of 
the Board, the veteran indicated his willingness to proceed 
with further evaluation for vocational rehabilitation.  
Accordingly, the Board in its remand directed the RO to 
afford the veteran another VA vocational rehabilitation 
evaluation and then to readjudicate the veteran's claim for 
VA vocational rehabilitation services.  

Review of the record accrued since the Board's remand reveals 
a routing and transmittal slip received in December 1998 
stating that Chapter 31 benefits had been granted to the 
veteran's satisfaction and that further action on the appeal 
of the Chapter 31 issue was no longer needed.

The Board is not satisfied with the RO's disposition of the 
appeal of the vocational rehabilitation claim.  There is no 
evidence of record that the veteran no longer desired VA 
vocational rehabilitation services.  To the contrary, 
examination reports reviewed above indicate examiners urge 
vocational rehabilitation for the veteran.  Under these 
circumstances, the Board is of the opinion that this issue 
must again be remanded so that the RO can fully comply with 
the Board's remand directives.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  With appropriate authorization from 
the veteran, the RO should obtain copies 
of the veteran's vocational 
rehabilitation file from the State of 
Michigan.

2.  The veteran should be afforded 
another VA vocational rehabilitation 
evaluation.

3.  After undertaking any other indicated 
development, the RO should readjudicate 
the veteran's claim for VA vocational 
rehabilitation services.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


